Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sato et al. (10,092,334).
With respect to claim 1, Sato discloses an intramedullary rod (3) for bone fixation, the IM rod being configured to be placed in an intramedullary cavity of a center portion of a part of a fractured bone which is required to be fixed to another part of the fractured bone, the IM rod lengthily extending in a direction of the part of the fracture bone, as best seen in at least FIG.7; wherein the IM rod comprises a plurality of guide holes (3c, 3e, 3d)configured to guide fasteners (61,62,63) to the other part of the bone fracture, as best seen in at least FIG.7,, and the plurality of guide holes comprises a main hole (3c) and a pair of sub-holes provided at positions forming vertices of a triangle together with the main hole, as best seen in the FIGS.
With respect to claim 2, Sato discloses an IM rod with a upper portion having the larger diameter, it has the middle portion having the intermediate diameter and it has the lower portion having the smaller diameter. The lower portion in an axial direction from the intermediate diameter portion has a diameter less than the diameter of the intermediate portion, as best seen in at least FIGS.1 and 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (10,092,334) in view of Murase (2011/0196372).
With respect to claim 3, it is noted that Sato discloses all the limitation, as set forth above, except for wherein the small diameter comprises deformable ribs between which a plurality of slits are formed, as claimed by applicant. However, in similar art Murase, as set forth in paras[0066-0068] and as best seen in FIGS.1-3, provides the evidences of the use of ribs and slits(18) at the small diameter portion to prevent damage to the intramedullary rod and the bone fracture.
Therefore, given the teaching of Murase, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sato, as taught by Murase to prevent damage to the intramedullary rod and the bone fracture.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (10,092,334) in view of Russel et al. (5,549,610).
With respect to claim 5, it is noted that Sato discloses all the limitations, as set forth above, except for a pair the pair of entrance side sub-holes to adjust a fastening angle of the fasteners inserted through the entrance side sub-hole, as claimed by applicant. However, in similar art, Russell provides the evidences of a nail having one big opening (25): inlet sub hole) and opposite side opening (21, 22: outlet side sub holes) to provide separate passageways for accepting bone screw.
.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
10,695,109		6-2020		Karg
Karg could have been used to reject at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO PHILOGENE whose telephone number is (571)272-4716. The examiner can normally be reached M-F 8:00-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Eduardo can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEDRO PHILOGENE/Primary Examiner, Art Unit 3773                                                                                                                                                                                                        December 2, 2021